Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered February 20, 2013, convicting defendant, upon his plea of guilty, of conspiracy in the third degree and attempted criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of 372 to 7 years and five years, unanimously affirmed.
Although we do not find that defendant made a valid waiver *624of his right to appeal, we perceive no basis for reducing the sentence.
Concur — Moskowitz, J.E, Richter, Manzanet-Daniels, Clark and Kapnick, JJ.